     Case 2:05-cr-00132-RLH-LRL Document 523 Filed 09/29/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     UNITED STATES OF AMERICA,                          Case No. 2:05-cr-00132-RLH-LRL-6

7                                    Plaintiff,                       ORDER
             v.
8
      JOSE DANIEL MASA,
9                                 Defendant.

10

11          This matter is before the Court to clarify the order of restitution previously entered

12   as part of the Judgment filed in this criminal case (“Judgment”) (ECF No. 413), following

13   the sentencing held on December 6, 2007 (ECF No. 392). Upon further review of the

14   restitution order in this case, the specific information needed to complete the order of

15   restitution was not made a part of the Judgment. The Court thus finds good cause exists

16   to modify the restitution order to clarify to whom Defendant owes restitution.

17          It is therefore ordered that Defendant must make restitution to the following

18   payee(s):

19          Name of Payee: BANK OF AMERICA

20          Amount of Restitution: $2,066.99

21          Name of Payee: UNKNOWN VICTIMS

22          Amount of Restitution: $165,639.79

23

24          Total Amount of Restitution ordered: $167,706.78

25          DATED THIS 29th day of September 2020.

26

27
                                                  MIRANDA M. DU
28                                                CHIEF UNITED STATES DISTRICT JUDGE
